In the Court of Criminal
           Appeals of Texas
                           ══════════
                           No. PD-0469-19
                           ══════════

                 EX PARTE NATHAN SANDERS,
                              Appellant
   ═══════════════════════════════════════
       On Appellant’s Petition for Discretionary Review
            From the Seventh Court of Appeals
                       Lubbock County
   ═══════════════════════════════════════

      YEARY, J., filed a concurring opinion.

      I agree with the Court and join its opinion. The statute at issue
here protects citizens from harassment—from being forced and
compelled to endure the delivery of repeated electronic communications
sent to them in a manner reasonably likely to harass, annoy, alarm,
abuse, torment, embarrass or offend another, and with the specific
                                                                  SANDERS – 2




intent to do just that to them. 1 The conduct covered by the law applicable
in this case appears to me to be limited in kind to instances in which
harassing communications are directed and targeted specifically at an
individual. 2 That the law would seek to defend private citizens from


       1Our Texas harassment law was enacted as part of the 1974 Penal
Code. Acts 1973, 63rd Leg., ch. 399, § 1, p. 883, eff. Jan. 1, 1974. Since then, it
has been amended nine times. See TEX. PENAL CODE § 42.07 (amended in 1983,
1993, 1994, 1995, 1999, 2001, 2013, 2017, and 2021).

      Appellant in this case was alleged to have committed the offense of
harassment on or about February 9, 2015. At that time, the applicable
harassment statute provided that:

       [a] person commits an offense if, with intent to harass, annoy,
       alarm, abuse, torment, or embarrass another, he:

                                       ***

       (7)     sends repeated electronic communications in a manner
               reasonably likely to harass, annoy, alarm, abuse,
               torment, embarrass, or offend another.

See Acts 2001, 77th Leg., ch. 1222, § 1, p. 2795, eff. Sept. 1, 2001 (current
version at TEX. PENAL CODE § 42.07(a)(7)).

       2Subsection (b) of our harassment law, during the relevant time frame,
provided the following definition of “electronic communication”:

       [A] transfer of signs, signals, writing, images, sounds, data, or
       intelligence of any nature transmitted in whole or in part by a
       wire, radio, electromagnetic, photoelectronic, or photo-optical
       system. The term includes:

               (A)    a communication initiated by electronic mail,
                      instant message, network call, or facsimile
                      machine; and

               (B)    a communication made to a pager.
                                                             SANDERS – 3




such targeted harassment is no more surprising than that it would seek
to protect them from stalking, offensive touching, or assault.
      With these additional thoughts, I join the Court’s opinion.




FILED:                            April 6, 2022
PUBLISH




See Acts 2001, 77th Leg., ch. 1222, § 1, p. 2795, eff. Sept. 1, 2001 (current
version at TEX. PENAL CODE § 42.07(b)).